UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 29, 2014 JOEY NEW YORK, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 333-180954 68-0682410 (State of Organization) (Commission File Number) (I.R.S. Employer Identification No.) Trump Tower I,16001 Collins Ave. #3202, Sunny Isles Beach, Fl 33160 (Address of Principal Executive Offices) (305) 948-9998 Registrants Telephone Number (Former Name or Address of Registrant) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 – Matters Related to Accountants and Financial Statements Item 4.01.Changes in Registrant’s Certifying Accountant. On May 29, 2014, the Company, through and with the approval of its Board of Directors, engaged L.L. Bradford as its independent registered public accounting firm. On May 29, 2014, Berman & Company, P.A.was dismissedas the Company’s independent registered public. Prior to engaging L.L. Bradford, the Company did not consult with L.L. Bradford regarding the application of accounting principles to a specific completed or contemplated transaction or regarding the type of audit opinions that might be rendered by L.L. Bradford on the Company’s financial statements, and L.L. Bradford did not provide any written or oral advice that was an important factor considered by the Company in reaching a decision as to any such accounting, auditing or financial reporting issue. The report of Berman & Company, P.A. regarding the Company’s financial statements for the fiscal year ended February 28, 2013 did not contain any adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles. During the year ended February 28, 2013 and during the period from February 28, 2013 to May 29, 2014, the date of dissmissal, there were no disagreements with Berman & Company, P.A. on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Berman & Company, P.A. would have caused it to make reference to such disagreement in its reports. The Company provided Berman & Company, P.A. with a copy of this report on Form 8-K prior to its filing with the Securities and Exchange Commission and requested that Berman & Company, P.A. furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether is agrees with above statements and, if it does not agree, the respects in which it does not agree. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Joey New York, Inc. includes herein the following Exhibits: 16.1Letter re change in certifying account Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOEY NEW YORK , Inc Date: June 3, 2014By:\s\Joey Chancis Name:CEO Title:CEO Principal Executive Officer Date: June 3, 2014By:\s\Richard Roer Name:President Title:President Principal Financial Officer
